Exhibit TABLE OF CONTENTS STANTEC INC. ANNUAL INFORMATION FORM 4 CORPORATE STRUCTURE 5 Name, Address, and Incorporation 5 Intercorporate Relationships 5 GENERAL DEVELOPMENT OF THE BUSINESS 8 Three-Year History 8 Current Trends 9 DESCRIPTION OF THE BUSINESS 9 Business Units 10 Acquisitions 13 Research and Development 15 Employees 15 Competitive Conditions 15 Social or Environmental Policies 16 International Operations 16 Dividend Policy 17 RISK FACTORS 17 Managing Our Risks 25 DESCRIPTION OF CAPITAL STRUCTURE 26 Preferred Shares 27 Common Shares 27 MARKET FOR SECURITIES 27 AUDIT COMMITTEE INFORMATION 28 Audit Committee Terms of Reference 28 Composition of the Audit Committee 28 Preapproval Policy 29 External Auditor Service Fees 29 DIRECTORS AND OFFICERS 30 LEGAL PROCEEDINGS 33 TRANSFER AGENT 33 MATERIAL CONTRACTS 33 INTERESTS OF EXPERTS 33 Page 2 ADDITIONAL INFORMATION 34 APPENDIX I 35 Page 3 STANTEC INC. ANNUAL INFORMATION FORM MARCH 27, 2008 Caution Regarding Forward-Looking Statements Our public communications often include written or verbal forward-looking statements within the meaning of the US Private Securities Litigation Reform Act and Canadian securities law. Forward-looking statements are disclosures regarding possible events, conditions, or results of operations that are based on assumptions about future economic conditions and courses of action and include future-oriented financial information. Statements of this type are included in this annual information form (including documents incorporated by reference) and may be included in filings with Canadian and US securities regulators or in other communications. Forward-looking statements may involve, but are not limited to, comments with respect to our objectives for 2008 and beyond, our strategies or future actions, our targets, our expectations for our financial condition or share price, and the results of or outlook for our operations or for the Canadian or US economies. By their nature, forward-looking statements require us to make assumptions and are subject to inherent risks and uncertainties. There is significant risk that predictions and other forward-looking statements will not prove to be accurate.
